Board of Mgrs. of the Reade Chambers Condominium v 71 RC Prop., LLC (2017 NY Slip Op 05569)





Board of Mgrs. of the Reade Chambers Condominium v 71 RC Prop., LLC


2017 NY Slip Op 05569


Decided on July 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2017

Friedman, J.P., Renwick, Andrias, Moskowitz, Gesmer, JJ.


4434 651236/16

[*1]Board of Managers of the Reade Chambers Condominium, Plaintiff-Respondent,
v71 RC Property, LLC, et al., Defendants-Appellants, Goldstein Hill & West Architects, LLP, et al., Defendants.


Wasserman Grubin & Rogers, LLP, New York (Michael T. Rogers of counsel), for appellants.
Law Office of Michael Fuller Sirignano, Cross River (Michael Fuller Sirignano of counsel), for respondent.

Order, Supreme Court, New York County (Eileen M. Coin, J.), entered May 5, 2016, which denied defendants-appellants' (the sponsor defendants) motion pursuant to CPLR 3211(a)(1) and (7) to dismiss the causes of action for breach of contract and a declaration of easement, and denied their application to cancel a notice of pendency, unanimously affirmed, without costs.
Plaintiff alleges, inter alia, that the sponsor defendants breached their contractual obligations under the offering plan by failing to correct, repair or replace the defective conditions in the condominium building's garage, which caused unit owners who purchased parking spaces in the garage to have to drive over the last unsold parking space to enter and exit the garage and their own spaces safely and reasonably. These allegations state causes of action for breach of contract and for a declaration that plaintiff has an implied easement of necessity over the unsold parking space (see Simone v Heidelberg, 9 NY3d 177 [2007]). The sponsor defendants' documentary evidence does not conclusively provide a defense to these claims.
The motion court properly left the notice of pendency undisturbed (CPLR 6501; see Piccirillo v Ravenal, 161 AD2d 253 [1st Dept 1990], lv dismissed 76 NY2d 935 [1990]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2017
CLERK